Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 08/23/2021 are accepted. Claim 18 is amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “Claim Objection”, filed 08/23/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claim 18 has been withdrawn. 
Allowable Subject Matter
3)	Claims 1-2, 5-12, and 14-18 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
	For claim 1, the closest prior art of record is EP2896457 to Jones. While Jones teaches a valve (Fig. 1; 100) for a device for administering a liquid medicine (Examiner interprets the device as being capable of administering a liquid medicine, since liquid is capable of flowing through the valve), having a valve body (Fig. 1; 101) which has an inner space (Fig. 1; 102) for receiving liquid, wherein the valve body has a valve inlet and an opposite liquid outlet, which both open out into the inner space (as shown in Fig. 2A), wherein a plurality of microchannels (Fig. 2B; 107) is arranged in the inner space, said plurality of microchannels extending in a connection direction between the liquid inlet and the liquid outlet (Examiner interprets the direction of the dashed arrows of Fig. 
The combined structure and function of the valve, requiring an applied pressure to reach a threshold amount before being transported out of the valve body, imparts a novel, non-obvious function of the claimed device; namely, the ability to keep the liquids from flowing passively through the valve– as noted by Applicant on Page 2, lines 11-20, of the originally filed Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783